                                                                                                                Case 20-01050       Doc 23       Filed 05/14/20 Entered 05/14/20 10:23:15         Desc Main
                                                                                                                                                   Document     Page 1 of 1

                                                                           Dated: 5/14/2020
                                                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                                                                                       FOR THE DISTRICT OF MASSACHUSETTS
                                                                                                                                                EASTERN DIVISION
                                                                                                               In re
Allowed. The time for Ferris Development Group LLC to respond to the Complaint is extended to May 22, 2020.




                                                                                                               BARRY WISNER CHAPIN,                               Chapter 7
                                                                                                                                                                  Case No. 20-10324-JEB
                                                                                                                                       Debtor.


                                                                                                               HAROLD B. MURPHY AS HE IS THE
                                                                                                               CHAPTER 7 TRUSTEE OF BARRY
                                                                                                               WISNER CHAPIN,

                                                                                                                                       Plaintiff,                 Adversary Proceeding
                                                                                                                                                                  No. 20-01050
                                                                                                              V.

                                                                                                              UNITED STATES OF AMERICA,
                                                                                                              DEPARTMENT OF THE TREASURY,
                                                                                                              INTERNAL REVENUE SERVICE,
                                                                                                              MASSACHUSETTS DEPARTMENT OF
                                                                                                              REVENUE, BARRY WISNER CHAPIN,
                                                                                                              FERRIS DEVELOPMENT GROUP, LLC
                                                                                                              and
                                                                                                              CITY OF BOSTON,

                                                                                                                                       Defendants.


                                                                                                                                         JOINT MOTION TO EXTEND
                                                                                                                            DEADLINE FOR FILING RESPONSIVE PLEADING OR MOTION

                                                                                                                       NOW COME the Defendant, Ferris Development Group, LLC (hereinafter “Defendant”

                                                                                                              or “FDG”) and the Plaintiff, Harold B. Murphy, Chapter 7 Trustee, by and through their

                                                                                                              respective counsel, who jointly move pursuant to Fed. Bankr. R. Pro. 7012(a) for entry of an

                                                                                                              order extending the deadline for filing FDG’s responsive pleading or motion to the Complaint in

                                                                                                              this matter, from May 11, 2020, to May 22, 2020. In support, the Movants state:

                                                                                                                       1.     FDG is a Defendant in this case, has been served validly and timely with the

                                                                                                              Complaint, and has engaged is General Counsel, Brian R. Charville, to represent its interests.


                                                                                                                                                              1
